FILED
                             NOT FOR PUBLICATION                             JUL 19 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PERVINDER SINGH,                                  No. 08-70686

               Petitioner,                        Agency No. A096-151-086

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Pervinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We grant the

petition for review and remand.

      The BIA abused its discretion in denying Singh’s motion to reopen where it

relied on Singh’s failure to respond to attorney Dhariwal’s November 13, 2006,

supplemental response to Singh’s allegation of ineffective assistance but the record

demonstrates that the supplemental response was not served on Singh. See Singh

v. I.N.S., 295 F.3d 1037, 1039 (9th Cir. 2002) (the BIA’s denial of a motion to

reopen shall be reversed if it is “arbitrary, irrational, or contrary to law”). We

remand for the agency to provide Singh with an opportunity to respond to

Dhariwal’s November 13, 2006, supplemental response.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                     08-70686